Rule 424(b)(2) File No. 333-145208 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregateoffering price Amount of registration fee (1) Medium-Term Notes $250,000,000 $9,825 (1) The filing fee of $9,825 is calculated in accordance with Rule 457(r) of the Securities Act of 1933.Pursuant to Rule 457(p) under the Securities Act of 1933, a filing fee of $77,053 has already been paid with respect to unsold debt securities that were previously registered, consisting of (a) $58,850 that has already been paid pursuant to SCANA Corporation’s Registration Statement on Form S-3 (No. 333-127370) filed on August 10, 2005, and were not sold thereunder and (b) $18,203 that has already been paid pursuant to South Carolina Electric & Gas Company’s (a wholly-owned subsidiary of SCANA Corporation) Registration Statement on Form S-3 (No. 333-108760) filed on September 12, 2003, and were not sold thereunder.The unused filing fees were carried forward pursuant to a Registration Statement on Form S-3 (No. 333-145208) filed by SCANA Corporation and South Carolina Electric & Gas Company on August 7, 2007, of which $9,825 is offset against the registration fee due for this offering and of which $67,228 remains available for future registration fees. Accordingly, no additional registration fee has been paid with respect to this offering. PRICING SUPPLEMENT DATED MARCH5, 2008 (To Prospectus dated August 7, 2007, and Prospectus Supplement dated March 5, 2008) SCANA CORPORATION Medium-Term Notes Due Nine Months or More From Date of Issue Principal Amount: $250,000,000 Original Issue Date:March 12, 2008 Issue Price: 99.652% Maturity Date:April 1, 2020 Net Proceeds to Company:$247,505,000 x Book-Entry Note Certificated Note CUSIP No.:80589MAB8 Agents’ Discount or Commission:0.65% Selling Concession: 0.40% Reallowance: 0.20% The Notes are being placed through or purchased by the Agents listed below: Agent Principal Amount Allocation Capacity Banc of America Securities LLC $75,000,000 Principal BB&T Capital Markets, a division of Scott & Stringfellow, Inc. $75,000,000 Principal UBS Securities LLC $75,000,000 Principal Wells Fargo Securities, LLC $25,000,000 Principal Redemption by Company (check one): No.The Notes are not subject to redemption. xYes.The Notes are subject to redemption as described in the accompanying prospectus supplement, for which purpose a Treasury Spread of +40 basis points will apply. Optional Repayment at Option of Holder (if applicable, check one): x No.The Notes are not subject to repayment. Yes.The Holder may elect repayment as follows: Optional Repayment Date(s): Optional Repayment Price(s): Provisions: Interest (check one): x Fixed Rate Note.If this box is checked, the interest rate on the Notes shall be 6.25% per annum. Floating Rate Note. Initial Interest Payment Period: March 12, 2008 to October 1, 2008 Interest Payment Dates: April 1 and October 1, commencing October 1, 2008 Record Dates: March 15 and September 15 Original Issue Date Statement It is expected that delivery of the Notes will be made against payment therefor on or about the Original Issue Date which is the fifth business day following the date of this pricing supplement (“T+5”). Under Rule 15c6-1 of the
